        Case 3:10-cv-00750-BR      Document 371     Filed 02/21/19   Page 1 of 2


                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                            FOR THE NINTH CIRCUIT
                                                                       FEB 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 MOHAMED SHEIKH ABDIRAHMAN                       No. 17-35634
 KARIYE; et al.,
                                                 D.C. No. 3:10-cv-00750-BR
               Plaintiffs - Appellants,
                                                 U.S. District Court for Oregon,
   v.                                            Portland

 WILLIAM P. BARR, Attorney General;              ORDER
 et al.,

               Defendants - Appellees.


        The supplemental brief submitted on February 15, 2019 is filed.

        Within 7 days of this order, appellees are ordered to file 7 copies of the brief

in paper format with tan covers, accompanied by certification (attached to the end

of each copy of the brief) that the brief is identical to the version submitted

electronically. The Form 18 certificate is available on the Court's website, at

http://www.ca9.uscourts.gov/forms.

        The paper copies shall be submitted to the principal office of the Clerk. The

address for regular U.S. mail is P.O. Box 193939, San Francisco, CA 94119-3939.

The address for overnight mail is 95 Seventh Street, San Francisco, CA 94103-

1526.
Case 3:10-cv-00750-BR   Document 371   Filed 02/21/19   Page 2 of 2


                                   FOR THE COURT:

                                   MOLLY C. DWYER
                                   CLERK OF COURT

                                   By: Khanh Thai
                                   Deputy Clerk
                                   Ninth Circuit Rule 27-7
